Citation Nr: 1341085	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected right knee disability.

2.  Entitlement to a rating higher than 20 percent for the anterior cruciate ligament (ACL) reconstruction component of this right knee disability.

3.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis as an additional component of this right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to April 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to a rating higher than 20 percent for his service-connected right knee disability (which, at the time, was considered entirely as status post ACL reconstruction).  The RO also his claims of entitlement to service connection for a low back disorder and a TDIU.

The original claims file has been lost or misplaced.  The existing file is a rebuilt physical claims file and electronic records contained in the Virtual VA system.

In September 2008, the RO awarded the Veteran a temporary total (100%) rating effective August 8, 2008, to compensate him for his convalescence following reconstructive right knee surgery.  See 38 C.F.R. § 4.30 (2011) ("Paragraph 30").  His prior 20 percent rating for this disability resumed as of January 1, 2009.  In January 2009, however, the RO extended this temporary total rating to March 1, 2009, when the prior 20 percent rating again resumed.


Following additional right knee surgery, in a November 2009 rating decision the RO again awarded the Veteran a temporary total rating for this disability effective October 16, 2009.  But his prior 20 percent rating for this disability again resumed as of December 1, 2009.

In May 2011, in support of his claims, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in June 2011, determined the claims needed to be further developed, so they were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.

In an August 2012 rating decision, on remand, the AMC granted service connection for degenerative arthritis of the right knee as additionally secondary to the already service-connected ACL reconstruction of this knee and assigned a separate 10 percent rating for this additional disability retroactively effective from October 17, 2011.  Since the arthritis affecting this knee is associated with the service-connected right knee disability, so in effect part and parcel of it, the Board is considering not just whether the Veteran is entitled to a higher rating for the underlying ACL reconstruction, but also whether he has been entitled to this separate 10 percent rating or a higher rating during the entire period at issue in this appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In November 2012, the Board determined that still further development was necessary in order to fully and fairly adjudicate the claims, so they were again remanded to the RO via the AMC.  However, as discussed below, that development was not completed in its entirety, and therefore the claims are yet again being REMANDED to the RO via the AMC in Washington, DC.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Board previously remanded the Veteran's claims in November 2012 in order to obtain a copy of his service treatment records, Social Security Administration (SSA) records, outstanding VA treatment records, and VA vocational rehabilitation folder.  VA medical opinions were also requested.

A review of the claims file indicates that the Veteran's SSA and outstanding VA treatment records have been obtained.  In addition, VA attempted to obtain the Veteran's service treatment records from the Records Management Center, but was advised that no such records were present at that facility.  A VA memorandum documents efforts to obtain the records and includes a formal finding of unavailability.

However, a review of the record does not show that the RO/AMC attempted to locate and obtain the Veteran's vocational rehabilitation folder.  There is no memorandum detailing any efforts undertaken to that end, and the most recent supplemental statement of the case does not reference vocational rehabilitation findings in any way.  Such development must be completed.

The Veteran was also scheduled for VA examinations in May 2013 and failed to appear.  However, a Report of Contact form from May 2013 shows the Veteran reported that he was unable to attend the examinations due to car trouble, and requested that they be rescheduled.


Accordingly, these claims are again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file for consideration the Veteran's VA vocational rehabilitation file.  If no such records are available or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination for his claimed low back condition.  The claims file should be made available to the examiner, and the examiner should indicate in the examination report that the claims file was reviewed in conjunction with the examination.  Be aware that, at the time of this remand, the Veteran's claims file is lost or missing; there is only the rebuilt file that does not contain all relevant records.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  Following completion of the examination and review of the claims file, the following should be addressed:


(a) The examiner should indicate the likelihood (likely, as likely as not, or unlikely) that the Veteran's low back disorder is the result of injuries sustained during his military service from February 1987 to April 1989, including especially any injuries he may have sustained in the purported motor vehicle accident at Camp Courtney in Japan.  Concerning this, the examiner is again directed to, in effect, presume the Veteran sustained injury to his low back during his military service in that alleged motor vehicle accident.  So in determining whether any current disability affecting his low back is a result or consequence of his injury in that accident, the examiner should consider whether the current disability is of a type that is consistent with this type of injury or trauma.

(b) The examiner should also indicate the likelihood (likely, as likely as not, or unlikely) that the Veteran's mild degenerative changes and mild lower lumbar arthrosis, diagnosed by October 2011 imaging, manifested to a compensable degree of at least 10-percent disabling within the one-year presumptive period following his service, meaning by April 1990.

(c) The examiner should as well indicate the likelihood (likely, as likely as not, or unlikely) that the Veteran's low back disorder is secondary to his service-connected right knee disability, meaning proximately due to, the result of, OR aggravated by this right knee disability, such as from having to overcompensate when walking or standing or bearing any weight on this disabled knee.  [Note:  the prior examiner only commented on causation, refuting the notion that there is any correlation between these two disabilities, but did not also comment on whether there is aggravation, which is also a viable consideration.]

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Also upon receipt of all additional evidence, schedule the Veteran for a VA compensation examination to reassess the severity of his service-connected right knee disability.

(a)  The examiner should measure the range of motion of the right knee, noting any objective pain/painful motion or limitation of motion on repetitive testing, and test for instability as well.

(b)  The examiner also should address whether there is additional functional impairment of the right knee, above and beyond any limitation of motion shown, due to pain/painful motion, premature or excess fatigability, weakness or incoordination.

In this regard, the examiner should reconcile the contradictory findings recorded during the October 2011 VA compensation examination that, on the one hand, the Veteran did not demonstrate additional limitation of motion of this knee following repetitive testing or any functional loss or functional impairment of this knee, but that the contributing factors of his functional loss, functional impairment, or additional limitation of motion after repetitive testing included weakened movement and interference with sitting, standing, and weight-bearing.  These seem to be diametrically opposing findings, so inconsistent conclusions.  The examiner therefore should, if possible, try and quantify any additional impairment in terms of how it further reduces the range of motion, such as during prolonged, repeated use of this knee or when the Veteran's symptoms are most problematic ("flare-ups").

4.  Additional medical comment is needed, after consideration of whether service connection is additionally warranted for the low back disorder, also after reassessment of the severity of the service-connected right knee disability, and after consideration of the Veteran's VA vocational rehabilitation file and other evidence, concerning whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment versus just marginal employment if considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected.

At the time of this remand, his service-connected disabilities are a right knee condition, status post ACL reconstruction, rated as 20-percent disabling (but with prior 100 percent ratings, though just temporary, to compensate him for his convalescences following surgeries), also a separate 10 percent rating for associated degenerative arthritis of the right knee, and an additional 10 percent rating for left knee arthralgia with degenerative arthritis. The examiner must also consider, however, whether service connection is additionally granted on remand for the low back disorder, which, if it is, will add this additional disability to those considered in determining whether they collectively or in combination render the Veteran unemployable.

All diagnostic testing and evaluation needed to make these important determinations regarding etiology, severity and employability should be performed. The examiners must discuss the rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may have detrimental consequences on his pending claims.  38 C.F.R. § 3.655 (2013).

6.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



